DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/29/2021 with respect to claims 1-11, 24-38 has been considered and are persuasive.  Previous 112 rejections have been withdrawn with respect to these claims.  New rejections are discussed below.

Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 24-25, 28-30 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2, 7-8, 11 of copending Application No. 16/247463. 
As per claim 24, 16/247463 also recites a method performed by one or more computing systems for identifying, a potential ablation pattern for an electromagnetic (“EM”) source of a patient, the method comprising (16/247463 claim 1 lines 1-3):
accessing a patient EM output of the EM source (16/247463 claim 1 line 4);
identifying non-ablation pattern information of a non-ablation pattern simulation, the non-ablation pattern information being identified based on similarity of simulated EM output of the non-ablation pattern simulation to the patient EM output (16/247463 claim 1 lines 5-8);
identifying an ablation pattern based on similarity of non-ablation pattern information to ablation pattern information associated with an ablation pattern simulation (16/247463 claim 1 lines 9-11); and
outputting an indication of the identified ablation pattern as the potential ablation pattern for the EM source of the patient (16/247463 claim 1 lines 12-13).
As per claim 25, 16/247463 also recites wherein the EM source is a heart and the potential ablation pattern is for treating an arrhythmia of the patient (16/247463 claim 2).
As per claim 28, 16/247463 also recites wherein the non-ablation pattern information includes a non-ablation pattern source configuration of the non-ablation pattern simulation and  the ablation pattern information includes an ablation pattern source configuration of the ablation pattern simulation (16/247463 claim 7).
As per claim 29, 16/247463 also recites wherein the indication of the identified ablation pattern is output to an ablation device (16/247463 claim 8).
As per claim 30, 16/247463 also recites wherein the identified ablation pattern is superimposed on an image of the EM source (16/247463 claim 11).
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting - Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 26-27, 31-38 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-14, 18 of copending Application No. 16/247463.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
As per claim 1, 16/247463 also recites a method performed by one or more computing systems for identifying a potential ablation pattern for a patient heart of a patient, the method comprising (16/247463 claim 1 lines 1-3):
accessing a patient cardiogram of the patient (16/247463 line 4);
identifying non-ablation pattern information of a non-ablation pattern simulation of a heart, the non-ablation pattern simulation not based on an ablation pattern, the non-ablation pattern information being identified based on similarity of a simulated cardiogram generated based on the non-ablation pattern simulation to a patient cardiogram of the patient (16/247463 claim 1 lines 5-8);
identifying an ablation pattern based on similarity of non-ablation pattern information to ablation pattern information associated with an ablation pattern simulation, the ablation pattern simulation based on the identified ablation pattern (16/247463 claim 1 lines 9-11); and
outputting an indication of the identified ablation pattern as the potential ablation pattern for the heart of the patient (16/247463 claim 1 line 12-13).
As per claims 2-11, 26-27, 16/247463 also recites wherein the potential ablation pattern is for treating an arrhythmia of the patient, wherein the similarity of non-ablation pattern information is based on a mapping of mapping information associated with the non-ablation pattern simulation to the identified ablation pattern.
wherein the mapping information includes the simulated cardiogram.
wherein the non-ablation pattern information includes a non-ablation pattern source configuration of the non-ablation pattern simulation and the ablation pattern information includes an ablation pattern source configuration of the ablation pattern simulation, wherein the indication of the identified ablation pattern is output to an ablation device, wherein the ablation device is a stereotactic body radiation therapy device, wherein the indication of the identified ablation pattern is displayed, wherein the identified ablation pattern is superimposed on an image of a heart, wherein the image is based on an anatomical parameter collected as part of an ablation procedure, further comprising identifying the non-ablation pattern simulation from a calibrated collection of simulations (16/247463 claims 2-4, 7-14).
As per claims 31-38, have limitations similar to claims 1-6, 9 and are rejected for same reasons as above.  16/247463 further recites one or more computing systems for identifying a potential ablation pattern for an electromagnetic (“EM”) source of a patient, one or more computing systems comprising one or more computer-readable storage mediums for storing computer-executable instructions for controlling the one or more computing systems (16/247463 claim 18 lines 1-4 )
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/           Primary Examiner, Art Unit 3793